Citation Nr: 0906221	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  97-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
secondary to atopic dermatitis.

2.  Entitlement to service connection for cataracts, claimed 
as secondary to atopic dermatitis.

3.  Entitlement to service connection for depression, claimed 
as secondary to atopic dermatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1962 to October 1963, and also had more than twenty 
years of reserve service with the Oregon National Guard.  
These matters are before the Board of Veterans' Appeals 
(Board) on April 2004 remand from the United States Court of 
Appeals for Veterans Claims (Court).  The appeal was 
initiated from a December 1995 decision by the Portland 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1997, the Veteran appeared for a hearing before a hearing 
officer at the RO; and in May 2002 a videoconference hearing 
was held before the undersigned.  In June 2003, the Board 
remanded the case for additional development (primarily 
notice of the Veterans Claims Assistance Act of 2000 (VCAA)).  
In September 2003 the Board denied each of the issues on 
appeal.  The Veteran appealed that decision to the Court, 
resulting in an April 2004 joint motion by the parties (Joint 
Motion).  By an April 2004 Order, the Court vacated the 
September 2003 Board decision, and remanded the matter for 
readjudication consistent with the Joint Motion.  Based on a 
VHA opinion secured by the Board, a Board decision in January 
2006 granted service connection for atopic dermatitis, and 
remanded for additional development the matters addressed 
herein.

It appears that the Veteran has moved to California (see, 
most recently, statement received from the Veteran in 
December 2008).  Thus, it appears that jurisdiction should 
reside with a RO in that state.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Board notes that service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
addition, service connection may be established on a 
secondary basis for a disability which is aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  However, the Veteran may 
only be compensated for the degree of disability over and 
above the degree existing prior to the aggravation.  Id.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the claims of service connection for asthma, 
cataracts and depression on a secondary basis, the Board 
finds that there are no etiology opinions of record that are 
adequate for adjudication purposes.  The Veteran maintains 
that her asthma, cataracts and depression are due to her 
service-connected atopic dermatitis.  The medical evidence of 
record shows that the Veteran has current diagnoses of 
asthma, cataracts and depression.  On examination in February 
1994, the Veteran's private physician opined that it was 
possible that atopic disease or medication taken therefore 
led to lens changes in the Veteran's right eye.  In May 1997, 
a VA physician stated that depression is not uncommon in 
people with atopic dermatitis.  The Board notes that the 
Veteran has not been scheduled for VA examinations to 
determine whether she currently has asthma, cataracts and 
depression that were caused or aggravated (in light of Allen, 
supra) by her service-connected atopic dermatitis.  [The 
record includes a VA medical opinion indicating that the 
Veteran's atopic dermatitis does not cause her asthma.]  
Since the matters before the Board involve questions that are 
primarily medical in nature, a VA examination to answer the 
medical questions remaining, i.e., determine the 
relationship, if any, between the Veteran's current asthma, 
cataracts and/or depression and her service connected atopic 
dermatitis is necessary.  See 38 U.S.C.A. § 5103A.

The Board notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO and the VA examiners is 
directed to these changes (and to Allen) so that the reports 
of the VA examination directed by the Board include the 
necessary information.  

Finally, the Veteran's currently recognized representative is 
the Oregon Department of Veterans' Affairs.  (And the most 
recent correspondence from VA to the Veteran was addressed to 
"Organ Department of Veterans Affairs" in "Salem OT 97301-
1285".  Inasmuch as the most recent correspondence from the 
Veteran indicates she now resides in Upland California, it is 
not clear to what extent the Oregon Department of Veterans 
Affairs has remained in contact with her; the matter of her 
representation should be clarified while the case is in 
remand status.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must contact the Veteran and 
clarify the matter of her representation, 
to include affording her the opportunity 
to designate a new service representative 
from the state where she now resides, or 
from a National Veterans Service 
Organization, if she so desires.

2.  Thereafter, the RO should arrange for 
the Veteran to be examined by a physician 
or physicians with the appropriate 
expertise to determine whether her 
asthma, cataracts and depression are 
related to (caused or aggravated by) her 
service-connected atopic dermatitis.  The 
Veteran should be properly notified of 
the examination(s) and of the 
consequences of a failure to appear.  Her 
claims file must be reviewed by the 
examiner(s) in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.
Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner(s) should 
provide the following opinions:

a.  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's asthma was caused or aggravated 
(i.e., chronically worsened) by his 
service-connected atopic dermatitis?  If 
the examiner finds that the Veteran's 
asthma was not caused, but was aggravated 
by, her atopic dermatitis, the examiner 
should identify the baseline level of 
severity of the asthma prior to the onset 
of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some 
of the increase in severity of the asthma 
is due to natural progress, the examiner 
should identify the degree of increase in 
severity due to natural progression.  

b.  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's cataracts were caused or 
aggravated (i.e., chronically worsened) 
by her service-connected atopic 
dermatitis.  If the examiner finds that 
the Veteran's cataracts were not caused, 
but were aggravated by, her atopic 
dermatitis, the examiner should identify 
the baseline level of severity of the 
cataracts prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the upper 
cataracts is due to natural progress, the 
examiner should identify the degree of 
increase in severity due to natural 
progression.  
c.  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's depression was caused or 
aggravated (i.e., chronically worsened) 
by her service-connected atopic 
dermatitis.  If the examiner finds that 
the depression was not caused, but was 
aggravated by, the atopic dermatitis, the 
examiner should identify the baseline 
level of severity of the depression prior 
to the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the depression is due to 
natural progress, the examiner should 
identify the degree of increase in 
severity due to natural progression.  

The examiner(s) must explain the 
rationale for all opinions expressed.

3.  Then the RO should ensure that all 
development sought above is completed 
(all questions posed are answered, and if 
any cannot be answered without resort to 
speculation, it is so stated by the 
examiner(s), with explanation), and then 
re-adjudicate the claims of service 
connection for asthma, cataracts and 
depression as secondary to service 
connected atopic dermatitis.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.  If any of the 
claims remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case and afford the 
Veteran and her designated representative 
(see #1 above) the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

